 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ALICE DIAZ,                                      Case No. 1:18-cv-01341-DAD-EPG

12                   Plaintiff,
                                                       ORDER RE: STIPULATED REQUEST FOR
13           v.                                        DISMISSAL OF ENTIRE ACTION WITH
                                                       PREJUDICE
14    CHASE BANK (USA), N.A., et al.,

15                   Defendants.                       (ECF No. 45)

16

17         Plaintiff, Alice Diaz, and Defendant Chase Bank (USA), N.A. (“Chase Bank”), have filed

18    a stipulation to dismiss with prejudice all claims against Chase Bank. (ECF No. 45.) Pursuant

19    to the stipulation, the case against Chase Bank has ended and the case is dismissed with

20    prejudice only as to Chase Bank. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose,

21    111 F.3d 688, 692 (9th Cir. 1997).

22
     IT IS SO ORDERED.
23

24     Dated:     March 19, 2019                             /s/
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
